                               81,7(' 67$7(6 ',675,&7 &2857
                                           IRU WKH
                            ($67(51 ',675,&7 2) 1257+ &$52/,1$

86$ YV 7HUUDQFH 'HOYHWWHR :LOOLDPV                                     'RFNHW 1R &5)/

                               3HWLWLRQ IRU $FWLRQ RQ 6XSHUYLVHG 5HOHDVH

&20(6 12: 3HWHU - <DODQJR 86 3UREDWLRQ 2IILFHU RI WKH FRXUW SUHVHQWLQJ D SHWLWLRQ IRU PRGLILFDWLRQ
RI WKH -XGJPHQW DQG &RPPLWPHQW 2UGHU RI 7HUUDQFH 'HOYHWWHR :LOOLDPV ZKR XSRQ DQ HDUOLHU SOHD RI JXLOW\
WR  86&   Q     86&   D   ,OOHJDO 5HFHLSW RI D )LUHDUP E\ D 3HUVRQ 8QGHU ,QGLFWPHQW
ZDV VHQWHQFHG E\ WKH +RQRUDEOH 6XVDQ 3 :DWHUV 86 'LVWULFW -XGJH IRU WKH 'LVWULFW RI 0RQWDQD RQ
1RYHPEHU   WR WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV IRU D WHUP RI  PRQWKV ,W ZDV IXUWKHU RUGHUHG
WKDW XSRQ UHOHDVH IURP LPSULVRQPHQW WKH GHIHQGDQW EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D SHULRG RI 
PRQWKV

7HUUDQFH 'HOYHWWHR :LOOLDPV ZDV UHOHDVHG IURP FXVWRG\ RQ )HEUXDU\   DW ZKLFK WLPH WKH WHUP RI
VXSHUYLVHG UHOHDVH FRPPHQFHG

$ 9LRODWLRQ 5HSRUW ZDV VXEPLWWHG WR WKH 'LVWULFW RI 0RQWDQD VWDWLQJ WKDW WKH GHIHQGDQW VXEPLWWHG D
XULQDO\VLV VDPSOH ZKLFK WHVWHG SRVLWLYH IRU PDULMXDQD RQ )HEUXDU\   7KLV RIILFHU UHVSHFWIXOO\
UHFRPPHQGHG WKDW QR IXUWKHU DFWLRQ EH WDNHQ DV WKH GHIHQGDQW ZDV DWWHQGLQJ D VXEVWDQFH DEXVH DVVHVVPHQW
DW ,QWHJUDWHG %HKDYLRUDO +HDOWKFDUH 6HUYLFHV 86 'LVWULFW -XGJH :DWHUV DJUHHG ZLWK WKLV UHFRPPHQGDWLRQ
RQ )HEUXDU\  

-XULVGLFWLRQ ZDV WUDQVIHUUHG WR WKH (DVWHUQ 'LVWULFW RI 1RUWK &DUROLQD RQ 0DUFK  

5(63(&7)8//< 35(6(17,1* 3(7,7,21 )25 $&7,21 2) &2857 )25 &$86( $6
)2//2:6

7KH GHIHQGDQW VXEPLWWHG D XULQDO\VLV VDPSOH ZKLFK WHVWHG SRVLWLYH IRU FRFDLQH RQ 0D\   7KH
GHIHQGDQW DGPLWWHG WR XVLQJ FRFDLQH RQ 0D\  

7KH GHIHQGDQW VXEPLWWHG D XULQDO\VLV VDPSOH ZKLFK WHVWHG SRVLWLYH IRU FRFDLQH RQ $XJXVW   7KH
GHIHQGDQW DJUHHG WR EH SODFHG RQ D FXUIHZ IRU  GD\V DV D VDQFWLRQ IRU KLV FRQWLQXHG GUXJ XVH 7KH
GHIHQGDQW LV HQUROOHG LQ LQGLYLGXDO VXEVWDQFH DEXVH FRXQVHOLQJ DW ,QWHJUDWHG %HKDYLRUDO +HDOWKFDUH 6HUYLFHV
7KH GHIHQGDQW¶V VXEVWDQFH XVH ZLOO FRQWLQXH WR EH PRQLWRUHG WKURXJK WKH 6XUSULVH 8ULQDO\VLV 3URJUDP

7KH GHIHQGDQW VLJQHG D :DLYHU RI +HDULQJ DJUHHLQJ WR WKH SURSRVHG PRGLILFDWLRQ RI VXSHUYLVLRQ

35$<,1* 7+$7 7+( &2857 :,// 25'(5 WKDW VXSHUYLVHG UHOHDVH EH PRGLILHG DV IROORZV

    7KH GHIHQGDQW VKDOO DGKHUH WR D FXUIHZ DV GLUHFWHG E\ WKH SUREDWLRQ RIILFHU IRU D SHULRG QRW WR H[FHHG
       FRQVHFXWLYH GD\V 7KH GHIHQGDQW LV UHVWULFWHG WR KLV UHVLGHQFH GXULQJ WKH FXUIHZ KRXUV 7KH
      GHIHQGDQW VKDOO VXEPLW WR WKH IROORZLQJ /RFDWLRQ 0RQLWRULQJ 5DGLR )UHTXHQF\ PRQLWRULQJ DQG
      DELGH E\ DOO SURJUDP UHTXLUHPHQWV LQVWUXFWLRQV DQG SURFHGXUHV SURYLGHG E\ WKH VXSHUYLVLQJ RIILFHU

([FHSW DV KHUHLQ PRGLILHG WKH MXGJPHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW
7HUUDQFH 'HOYHWWHR :LOOLDPV
'RFNHW 1R &5)
3HWLWLRQ )RU $FWLRQ
3DJH 
5HYLHZHG DQG DSSURYHG                            , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ
                                                  LV WUXH DQG FRUUHFW


V 'DYLG : /HDNH                                V 3HWHU - <DODQJR
'DYLG : /HDNH                                    3HWHU - <DODQJR
6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU                86 3UREDWLRQ 2IILFHU
                                                   5RZDQ 6WUHHW 6XLWH 
                                                  )D\HWWHYLOOH 1& 
                                                  3KRQH 
                                                  ([HFXWHG 2Q $XJXVW  

                                     25'(5 2) 7+( &2857

                                14th
&RQVLGHUHG DQG RUGHUHG WKLV BBBBBBBBB                August
                                         GD\ RI BBBBBBBBBBBBBBBBBBBB  DQG RUGHUHG ILOHG DQG
PDGH D SDUW RI WKH UHFRUGV LQ WKH DERYH FDVH

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
/RXLVH : )ODQDJDQ
86 'LVWULFW -XGJH
